DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-6 and 8 are objected to because of the following informalities:
Claim 3, line 4, the phrase “from of the” should be corrected.
Claim 6 recites “the guard interval time periods” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It appears claim 6 should depend from claim 5 which introduces “guard interval time periods,” instead of claim 4.
Claim 8, line 2, the phrase “one of a frequency band with having a carrier frequency” is unclear and should be corrected.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,333,693 (hereinafter “‘693 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by or rendered obvious by the claims of the ‘693 Patent.
Regarding claim 1 of the instant application, see claim 1 of the ‘693 Patent, where the “statistic calculator” of application claim 1 “configured to calculate a statistic including a cross-correlation of symbols” corresponds to the “second statistic calculator” ‘693 Patent claim 1.

Regarding claim 3 of the instant application, see claim 1 of the ‘693 Patent.
Regarding claim 4 of the instant application, see claim 3 of the ‘693 Patent.
Regarding claim 5 of the instant application, see claim 6 of the ‘693 Patent.
Regarding claim 6 of the instant application, see claim 7 of the ‘693 Patent.
Regarding claim 7 of the instant application, see claim 4 of the ‘693 Patent.
Regarding claim 8 of the instant application, see claim 8 of the ‘693 Patent, where a 5G protocol is known to use mmWave frequencies in a 28 GHz band, rendering use of such frequency in claim 8 of the instant application obvious..
Regarding claim 9, implementation of the apparatus as an electronic device comprising a mobile phone, smartwatch, server, laptop, tablet or desktop computer would have been obvious o one of ordinary skill in the art.
Regarding claim 10 of the instant application, see claim 1 of the ‘693 Patent.
Regarding claims 11 and 12 of the instant application, see claims 12 and 16 of the ‘693 Patent.
Regarding claims 13, 18 and 19 of the instant application, see claims 12 and 16 of the ‘693 Patent.
Regarding claim 14 of the instant application, see claim 13 of the ‘693 Patent.
Regarding claim 15 of the instant application, see claim 14 of the ‘693 Patent.
Regarding claims 16 and 17 of the instant application, see claim 16 of the ‘693 Patent.
Regarding claim 17 of the instant application, see claim 14 of the ‘693 Patent.
Regarding claim 18 of the instant application, see claim 15 of the ‘693 Patent.
Regarding claim 19 of the instant application, see claim 16 of the ‘693 Patent.

Regarding claims 21 and 22, see claim 16 of the ‘693 Patent.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,841,076 (hereinafter “‘076 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because they are either anticipated by the corresponding claims of the ‘693 Patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 16, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Goodson et al. U.S. Patent App. Pub. No. 2016/0173241.
Regarding claims 13, 18 and 19, Goodson discloses a method and apparatus comprising a plurality of antennas (see Fig. 2 – antennas 202a, 202b; Fig. 3 – 302, 304), a first transceiver (i.e. 204a) configured to receive a first RF signal from a first antenna of the plurality of antennas, a second transceiver (i.e. 204b) configured to receive a second RF signal from a second antenna of the plurality of antennas, a first communication detector (i.e. channelized correlator 208, channelized summer 210, channelized correlator 214, channelized summer 216) coupled to the 
Regarding claim 16, Goodson further discloses that combining the RF energies received at each of the first and second antennas comprises transposing the symbols indicative of RF energy associated with the second antenna and multiplying the transposed symbols indicative of RF energy associated with the second antenna with the symbols indicative of RF energy associated with the first antenna to generate an intermediate result (see ¶ [0037], Eq. 1, Fig. 3).
Regarding claim 21, Goodson further discloses that to calculate the statistic, the statistic calculator is configured to combine the RF energy received at each of the first and second antennas via channelized summer 210 (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al. U.S. Patent App. Pub. No. 2016/0173241 in view of Ginggen et al. U.S. Patent App. Pub. No. 2006/0220901.
Regarding claim 1, Goodson discloses an apparatus comprising a plurality of antennas (see Fig. 2 – antennas 202a, 202b; Fig. 3 – 302, 304), a first transceiver (i.e. 204a – Fig. 2) configured to transmit, receive, or both, signals to, from, or both, at least a first antenna of the plurality of antennas, a statistic calculator (i.e. channelized correlator 208, channelized summer 210, channelized correlator 214, channelized summer 216) coupled to the first transceiver and configured to calculate a statistic including a cross-correlation of symbols indicative of radio frequency (RF) energy received from the first antenna and a second antenna of the plurality of antennas in a particular frequency band of a wireless spectrum via the first transceiver (see ¶¶ [0033]-[0036]), a comparator 217 coupled to the statistic calculator and configured to provide a signal indicative of a wireless communication signal in the particular frequency band based, at least in part, on a comparison of the statistic with a threshold (¶ [0036]), and a decoder 217 coupled to the comparator and configured to receive the signal indicative of the wireless communication signal (see ¶¶ [0024]-[0027], [0034]-[0036]).  Goodson does not expressly disclose that the decoder is configured to power on responsive to receiving the signal indicative of the wireless communication signal being present in the RF energy, wherein the decoder is further configured to power off responsive to receiving the signal indicative of the wireless communication signal being absent in the RF energy. 

Regarding claim 3, Goodson further discloses a second transceiver (i.e. 204b, 204c) configured to receive signals from the second antenna (i.e. 202b) of the plurality of antennas, wherein the symbols indicative of radio frequency (RF) energy received from the first and second antennas includes symbols indicative of RF energy received from the second antenna in another particular portion of the wireless spectrum via the second transceiver, as Goodson discloses that parameters including a number of channel frequencies may be employed (¶ [0018]) such the signal determination is made for a plurality of channels (see ¶ [0028]).
Regarding claim 4, Goodson further discloses that the symbols indicative of the RF energy received from at least two of the plurality of antennas correspond to a first plurality of symbols received from a first receive path of the first transceiver and a second plurality of symbols received from a second receive path of the second transceiver (see Figs. 2-3).

Regarding claim 10, Goodson further discloses that each detected signal may be demodulated or decoded in each frequency channel (¶ [0031]).
Regarding claim 11, Goodson further discloses that to calculate the statistic, the statistic calculator is configured to combine the RF energy received at each of the first and second antennas via channelized summer 210 (Fig. 2).
Regarding claim 12, Goodson further discloses calculating a duration for the correlation corresponding to the signals being examined (¶ [0040]), and further teaches that the signals being examined correspond to symbols (¶ [0045]).
Regarding claim 14, Goodson discloses a method for determining presence of a communication signal included encoded data, as described above, but does not disclose, based on the wireless communications signal being present, powering on the decoder.
Ginggen discloses that in the presence of an RF communication signal that exceeds a minimum threshold, a digital RF enable signal representing a "1" when power exceeds a threshold is provided, where the enable signal is used to enable power to be provided to a processor and modulator/demodulator of the receiver when the enable signal is "1" (see ¶¶ [0015]-[0016], [0021], [0025]; Fig. 1).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide power to receiver components of a communications device depending on whether a signal is above a threshold, as suggested by Ginggen, in the apparatus of Goodson, to enable conservation of power in the apparatus when signal processing is not required (see Ginggen, ¶¶ [0015], [0021]).
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al. in view of Ginggen et al., as applied above, and further in view of Nuzman et al. U.S. Patent App. Pub. No. 2017/0310436.
Regarding claims 2 and 15, Goodson in combination with Ginggen disclose an apparatus having a decoder as described above, the decoder configured to decode the wireless communication signal responsive to a signal indicative of the presence of the wireless communication signal (see Goodson, ¶ [0036]), but do not disclose that the decoder decodes the symbols of the wireless communication signal in accordance with a decoding matrix.
Nuzman discloses use of a decoding matrix for decoding signals (see ¶ [0186]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a decoding matrix to decode signals as taught by Nuzman, in the apparatus of Goodson and Ginggen, as it is a known way of using channel estimates to decode received data, which would provide predictable results (see MPEP § 2143.I.A).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al. in view of Ginggen et al., as applied above, and further in view of Takahashi et al. U.S. Patent App. Pub. No. 2009/0147893.
Regarding claim 5, Goodson in combination with Ginggen disclose an apparatus as described above, but do not expressly disclose that symbols indicative of radio frequency energy received from the first and second antennas include symbols from guard interval time periods.
Takahashi discloses that a signal detection unit may comprise information including between-antenna correlation, and perform processing for detecting an OFDM preamble signal to determine if the received signal is a desired signal (¶ [0126]).  Further, it is well known in the art that in OFDM, a guard interval can be used as a preamble.  Accordingly, it would have been 
Regarding claim 6, in the proposed combination, the symbols from the guard interval time period correspond to symbols from an OFDM guard interval time period (see Takahashi – Fig. 2A, ¶ [0130]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al. in view of Ginggen et al., as applied to claim 1 above, and further in view of Sawai et al. U.S. Patent App. Pub. No. 2010/0091911.
Regarding claims 8 and 9, Goodson in combination with Ginggen disclose an apparatus comprising a plurality of antennas, a transceiver and a decoder for detecting signals, as described above, but do not disclose that the frequency band of the detected signals is an E band, a 28 GHz mmWave band or a 60 GHz V frequency band, and that the apparatus is an electronic device comprising a mobile phone, smartwatch, server, laptop, tablet or desktop computer.
Sawai discloses a wireless device comprising a correlation section which is employed in a communication utilizing a 60 GHz mmWave frequency band and may be a cellular phone (¶ [0161]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ the system of Goodson and Ginggen in a system employing 60 GHz frequencies, or in a mobile phone as a matter of design consideration, where use of the apparatus in such a system would yield the advantages of improved signal detection provided by Goodson and Ginggen.
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al. in view of Patel et al. U.S. Patent No. 9,729,307.
Regarding claims 17 and 22, Goodson discloses a method and apparatus for determining presence of a communication signal included encoded data, as described above, but does not disclose multiplying/normalizing the intermediate result with a constant associated with the symbol duration to generate the cross-correlation statistic.
Patel discloses that a correlation result can be normalized in accordance with the duration of the OFDM symbols (col. 4, ll. 24-29).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a normalization of the correlation result as a basis of OFDM symbol duration, as suggested by Patel, in the method of Goodson, as normalization is a known technique used to convert values to a common base for subsequent comparison.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al. in view of Nuzman et al.
Regarding claim 20, Goodson discloses an apparatus having a decoder for decoding encoded data having a symbol duration as described above, but does not disclose that the data is transmitted and has a symbol duration in accordance with a 5G wireless protocol.
Nuzman discloses the implementation of 5G transceiver and radio terminals transmitting data symbols (¶¶ [0049], [0108]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the apparatus of Goodson in a system employing a 5G protocol as a matter of design consideration, where use of the apparatus in a 5G system would yield the advantages of improved signal detection provided by Goodson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/31/2021